D. A. Burress, J.
(dissenting). I would affirm the trial judge.
Although the initial information in this case came from an unnamed source in the Governor’s office, the police conducted their own three-week investigation which included an examination and testing of abandoned garbage. People v Hall, 158 Mich App 194, 198; 404 NW2d 219 (1987).
The second paragraph of the affidavit states in part: "Inspection of the garbage and laboratory testing revealed marijuana residue in a grocery bag, a marijuana roach in a garbage bag and an empty Dow Zip-Lock Freezer Bag container for one *108gallon size, which is commonly used for sealing and packaging of marijuana for sale to others.”
The fourth paragraph states in part: "Michigan State Police chemist Allen Kamppainen determined the presence of cocaine on the 'tooters.’ There was also marijuana residue and seeds and four partial marijuana cigarettes.”
Search warrant affidavits must be read and viewed in a common-sense manner. People v Dinsmore, 103 Mich App 660, 674; 303 NW2d 857 (1981).
"The courts have consistently held that the issuing magistrate must be supplied with 'some of the underlying circumstances supporting the conclusion that the person supplying the information is reliable.’ The emphasis upon credibility is strong.” People v Sherbine, 421 Mich 502, 510; 364 NW2d 658 (1984).
This case is different from the usual line of "informant” cases. Here the police conducted their own three-week investigation and enlisted the aid of Michigan State Police chemist Allen Kamppainen who determined the presence of cocaine on the "tooters.”
The knowledge generated in this case is not the type of knowledge or information which would fall in the category of "an offhand remark heard at a neighborhood bar,” People v Brooks, 101 Mich App 416, 420; 300 NW2d 582 (1980), and issues such as those raised in California v Greenwood, 182 Cal App 3d 729; 227 Cal Rptr 539 (1986), cert gtd — US —; 107 S Ct 3260; 97 L Ed 2d 760 (1987), are not before the Court.
In paragraph two we find specific reference to "laboratory testing” concerning the marijuana.
Under the circumstances of this case, the infor*109mation was both credible, People v Mackey, 121 Mich App 748, 754; 329 NW2d 476 (1982), and reliable.
Accordingly, I would affirm the trial court.